                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


Thomas Dorn,

                Plaintiff,

                v.                                        Civil Action No. 2:21–cv–153

Casey Loudon,

                Defendant.


                                            ORDER

       On or before July 19, 2021, Plaintiff shall return executed his Magistrate Judge

Assignment Form in accordance with Local Rule 73(c).

       Dated at Burlington, in the District of Vermont, this 9th day of July 2021.


                                                    /s/ Kevin J. Doyle             .
                                                    Kevin J. Doyle
                                                    United States Magistrate Judge
